Citation Nr: 1550877	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-07 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot or ankle disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1981 to February 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his wife testified at a hearing in September 2015 before the undersigned Veterans Law Judge.  The transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for a right hip disability, a right knee disability, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had a diagnosis of a right foot or ankle disability at any time during the claim period.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a right foot or ankle disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veterans' Claims (the Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a July 2009 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment records, service personnel records, identified private treatment records, VA treatment records, lay statements, and hearing transcript are of record. 

Additionally, the Veteran was provided VA examinations in November 2009 and February 2012.  The examination reports reflect that the VA examiner reviewed the Veteran's claim file, conducted an appropriate examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Accordingly, the Board finds that the VA examination reports are adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited representative from the American Legion.  The representative and the VLJ asked questions addressing the criteria for service connection.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim.




Service connection for a right foot or ankle disability

The Veteran contends that an in-service right ankle injury caused a current right foot or ankle disability.

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The threshold question that must be addressed is whether the Veteran has the disability for which service connection is sought, specifically a right foot or ankle disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Here, the evidence is against finding that the Veteran has a currently has or had a right foot or ankle disability during the period of the claim.

Initially, the Board notes that a September 2010 VA Medical Center treatment record indicated the Veteran reported increased right foot pain in the ankle area that began about 20 years prior after an injury.  The treatment record noted the right foot and ankle demonstrated normal muscle strength and range of motion, with no abnormal findings on the X-ray report of the right ankle, and assessed "right ankle pain idiopathic, [diabetes mellitus type II]."  To this extent, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Veteran was afforded VA examinations in November 2009 and February 2012.
The November 2009 VA examiner noted that the Veteran reported right foot pain for 20 years after an in-service fall while climbing rocks, which caused ongoing problems since.  The examiner reviewed the Veteran's service treatment records and noted in-service treatment for an April 1982 right great toenail detachment and a June 1982 right foot trauma with inversion injury.  The Veteran also reported a 2002 diagnosis of bilateral foot neuropathy with distal toe numbness and current right foot and ankle symptoms of weakness, fatigability, and constant pain that were aggravated after spending two hours on his feet.  The examiner found tenderness along the dorsum of the right foot with normal range of motion and no pes planus, cavus, edema, weakness, instability, functional limitations, evidence of abnormal weight bearing, Achilles misalignment, or discomfort with manipulation.  A related right foot X-ray report gave an impression of normal right foot.  The examiner concluded that the subjective complaints and clinical responses were not consistent with the objective findings, diagnosed acute service-related right ankle strain, resolved without residuals, and opined that the current foot condition was not caused by or related to service with minimal or mild functional impairment.

In a February 2012 VA examination, the Veteran reported symptoms of soreness in the right ankle after standing more than 45 minutes.  The examiner noted that the Veteran had a 1982 diagnosis of right ankle sprain that occurred while playing basketball and that the service records indicated the sprain healed and the Veteran returned to full duty.  The examination revealed pain on palpation of the right ankle with normal range of motion, strength, and joint stability, and no objective evidence of painful motion, functional impairment, ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, or arthritis.  The examiner also noted a 1982 in-service right great toe contusion and toe nail laceration that healed without residuals and the Veteran denied any current right foot complaints and reported no residuals of the right toes or foot.  The examiner found no evidence of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.

As the foregoing VA examination reports and September 2010 VA treatment record provide the only medical findings of record, and those findings do not show a right ankle or foot disability, the Veteran has not met the threshold requirement of a current disability. 

While the Veteran may be competent to state that he has right ankle pain, as a layperson, he is not competent to diagnose an ankle disability or link an ankle disability to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, the November 2009 and February 2012 VA examinations were conducted by a medical profession and included a review of the claims file and appropriate testing.  Thus, the Board affords the examination reports significantly more probative weight than the Veteran's lay assertions as to the presence of his claimed right ankle or foot disability. 

As the most probative evidence of record reflects that the Veteran does not have a current right ankle disability, the claim must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is needed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also insufficient evidence of a right ankle or foot disability at any point during the claims period or shortly before the claims period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, the preponderance of the evidence is against entitlement to service connection for a right ankle or foot disability, the doctrine of reasonable doubt does not apply.  See 38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a right ankle disability is denied.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the remaining issues on appeal.
With respect to the claims of entitlement to service connection for a right knee disability and a right hip disability, the Board finds the November 2009 and February 2012 VA examination reports to be inadequate for adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board notes that the Veteran contends that he injured his right knee and hip during a 1982 rock climbing fall and has had pain ever since.

The November 2009 examination report diagnosed the Veteran with degenerative joint disease of the right knee and right hip trochanteric bursitis and opined that neither disability was related to military service and right knee arthritis was consistent with natural aging.  The examiner noted that the Veteran had diminished effort on range of motion testing and opined that subjective complaints and clinical responses were not consistent with objective findings and diagnoses.  The Board finds the examiner's opinion to be conclusory and insufficient because it failed to provide a rationale for the opinions that the Veteran's right knee and right hip disabilities were not related to the Veteran's military service.   

In the February 2012 VA examination report, the examiner reviewed the claims file, noting that there was no record of injury to either the right hip or knee in service treatment records related to a 1982 training exercise injury or any other documentation of right knee or right hip complaints in service and that the Veteran currently worked as a school counselor with a family history of arthritis.  The examiner diagnosed right knee degenerative joint disease, right hip degenerative joint disease, and right knee meniscus tear, and concluded that none of the diagnosed disabilities were caused by, incurred in, or related to service.  The examiner opined that the Veteran's right hip arthritis was most likely due to his multiple risk factors of age, strong genetic predisposition for arthritis, increased body mass index (BMI), recreational sporting activities, and occupation.   In reaching this opinion, the examiner further noted that the performed heavy physical labor for nine years after separation from service in 1984 and did not seek medical treatment for his right lower extremity until 2009. 
The Board finds that the February 2012 VA opinion is also inadequate because it does not address the Veteran's lay statements concerning his in-service injury when finding that no record of any in-service complaints or treatment for a right knee or right hip condition.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Specifically, the examiner did not address the Veteran's assertions that he also injured his right knee and right hip in 1982, when service records indicate treatment for a right ankle injury.

Moreover, the February 2012 VA opinion is inadequate because it relied, in part, on the inaccurate premise that the Veteran performed heavy physical labor for nine years after separation from service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative).  The examiner's opinion is contrary to the Veteran's testimony and is not supported by the evidence of record.  The November 2009 examination report noted the Veteran worked as a subcontractor for Sprint and with a county school board after separation from service, the February 2012 examination report indicates the Veteran was a school counselor, and the Veteran testified in a September 2015 Board hearing that he worked as a sales representative for his father after separation from service and was currently employed as a teaching assistant, neither of which involved physical labor.

Accordingly, an additional VA examination is warranted to obtain opinions with adequate rationale assessing the nature and etiology of the Veteran's right knee and right hip disabilities.

With regard to the Veteran's sleep apnea claim, the Board finds that a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, a July 2009 private polysomnography report diagnosed the Veteran with mild obstructive sleep apnea and VA treatment records reflect ongoing treatment for sleep apnea.  In September 2015 testimony before the Board, the Veteran reported that he began snoring and having difficulty sleeping while in active service.  The Board notes that the Veteran is competent to report the nature and onset of his symptoms.  In light of the Veteran's assertion of sleep disorder symptoms since service and his sleep apnea diagnosis, the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran's sleep apnea.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of all VA treatment records for the Veteran dated from October 2012 to present.  All efforts to obtain these records must be documented in the claims file.

2. Thereafter, schedule the Veteran for another VA examination by the VA examiner who conducted the November 2009 and February 2012 VA examinations (or if unavailable, another appropriate examiner) to determine the nature and etiology of his claimed right knee and right hip disabilities.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  The examiner should diagnose and list all right knee and right hip disorders present during the claims period.

a. With respect to each right knee disability, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any right knee disability, to include arthritis, began in service, was caused by service, or is otherwise related to service.

b. With respect to each right hip disability, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any right hip disability, to include arthritis, began in service, was caused by service, or is otherwise related to service.

In making these determinations the examiner must specifically consider and address the Veteran's statements regarding the Veteran's in-service injury and continued symptoms since service.

A complete rationale must be provided for any opinion offered.

3. Thereafter, schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  The claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service.

In making this determination the examiner must specifically consider and address the Veteran's statements regarding the onset of his symptoms in service.

A complete rationale must be provided for any opinion offered.

4. Finally, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


